Withet, J., concurring: I concur in the result reached by the majority for the reason that there do not appear to be two deductions with respect to interest income of the petitioner. Section 103 of the 1954 Code provides that “Gross income does not include interest on” three classes of governmental obligations. Section 832(c)(7) provides, in words, for a deduction of “the amount of interest earned during the taxable year which under section 103 is excluded from gross income.” Even though the latter section refers to such interest broadly and generally as one of the “deductions allowed” and that they “shall be allowed as deductions,” I do not understand that this is the deduction referred to in subsection (e) of section 832, as the interest received was never a part of gross income and therefore could not be a deduction therefrom in that sense. Such receipts never having-been income would not in the normal course of events be included in gross income except for the special accounting provisions imposed upon insurance companies such as petitioner. Once having nevertheless included such income, it is necessary to so adjust gross income as to comply with section 103 and the drafters of the statute seem to have referred to this process as a deduction. Such a “deduction” cannot normally in my estimation be one of the deductions referred to in subsection (e).